Citation Nr: 1503773	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and mood disorder, not otherwise specified (NOS).


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from November 2000 to November 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On her VA Form 9, the Veteran requested a hearing before the Board in connection with her appeal.  The Veteran was scheduled for a hearing before a Veterans Law Judge in December 2014, and was notified of the hearing by a November 2014 letter.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why she did not appear, and has not requested that another hearing be scheduled.  Accordingly, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in January 2010.  Additional evidence associated with the claims file includes a diagnosis for mood disorder, NOS.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for an acquired psychiatric disability, to include PTSD and mood disorder, NOS, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for headaches has been raised by the record in a statement from the Veteran received in September 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The competent evidence of record does not reflect that the Veteran has a current hearing loss disability for VA purposes.

2.  The competent evidence of record does not demonstrate a right or left knee disability proximate to the claim, or during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in January 2010 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the regulations pertinent to the establishment of service connection, and for the establishment of an effective date and disability rating in the event that service connection is granted for a hearing loss disability and a knee disability.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, and private treatment records, as well as lay statements from the Veteran and other witnesses, have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination with regard to bilateral hearing loss in November 2010 and a VA examination with regard to bilateral knee disabilities in May 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed medical history from the Veteran consistent with the evidence of record, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's disabilities at issue, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the examinations to be adequate.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Bilateral Hearing Loss

The Veteran contends that she suffers from bilateral hearing loss that is related to active service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The record does not show that the Veteran has a current hearing loss disability for VA purposes.  As noted above, a hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  Here, the evidence is absent for any hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Specifically, the November 2010 VA examination includes an audiogram report revealing findings for the left ear of 10 dB at 500 Hz, 5 dB at 1000 Hz, 10 dB at 2000 Hz, 10 dB at 3000 Hz, and 10 dB at 4000 Hz.  Findings for the right ear were 10 dB at 500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, 10 dB at 3000 Hz, and 10 dB at 4000 Hz.  Speech recognition testing using the Maryland CNC Test revealed scores of 98 percent in the left ear and 96 percent in the right ear.  Thus, the audiological testing conducted in conjunction with the November 2010 VA examination did not reveal findings that would indicate a bilateral hearing loss disability for VA purposes.  There is no other audiographic evidence in the record dated any time during the appeal period or in proximity to the claim for service connection.

The Veteran's reports of noise exposure during active service and hearing loss since discharge from active service have been considered.  The Veteran, as a lay person, is competent to report that she has difficulty hearing; however, she is not competent to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Diagnosing a hearing loss disability for VA purposes involves diagnostic medical testing and requires medical expertise and knowledge.  The Veteran has not been shown to possess the medical expertise or knowledge to diagnose a disability such as hearing loss.  Therefore, the Veteran's reports of hearing loss do not constitute competent evidence of a bilateral hearing loss disability for VA purposes.

As noted above, in the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a current bilateral hearing loss disability for VA purposes.  Without evidence of a current hearing loss disability for VA purposes, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disability

The Veteran contends that she suffers from bilateral knee disability that is related to active service.  Specifically, she contends that she suffered knee injuries during training and while lifting patients as a health care specialist during active service, and that she has experienced bilateral knee pain since active service.  See, e.g., VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in January 2010.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current knee disability that was incurred in or is otherwise related to her military service. 

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See Degmetich, 104 F.3d at 1332; Brammer, 3 Vet. App. at 225.  Although the Board recognizes the Veteran's sincere belief in her claims and description of her symptoms, the competent medical evidence of record does not show that the Veteran had a right and/or left knee disability at any point during or in proximity to the appeal period.  Indeed, as discussed in further detail below, the record reflects that the May 2012 VA examination report included specific findings that the Veteran did not exhibit any pathology of the knees from which to render a diagnosis. 

In this regard, the Board affords significant probative weight to the May 2012 VA examiner's findings.  The VA examiner considered the Veteran's reports of bilateral knee pain and her medical history, both as presented by the record and as presented by the Veteran on examination.  However, based on objective examination and evaluation, to include X-ray images, the medical professional concluded that there was no current pathology of either knee to provide a basis for diagnosis.  The Board notes that the record is absent for any evidence that the Veteran reported knee pain during active service.  The record is also absent for any complaint of or treatment for knee pain following active service, to include during the appeal period.  Thus, the Veteran does not currently have a diagnosed knee disability, nor has she had such a diagnosis at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period). 

The Board recognizes that the Veteran has reported that she experiences frequent bilateral knee pain.  However, the Board notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  The May 2012 VA examiner noted the Veteran's complaints of bilateral knee pain in the record and on examination, but found that the Veteran not to have any diagnosable pathology of either knee.  The VA treatment records dated after the Veteran's active service do show that the Veteran has been prescribed pain relief medications.  However, the prescription of pain medications, in and of itself, does establish the existence of a disability for which service connection may be granted.

As noted above, in the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a current right or left knee disability.  Without evidence of a current knee disability, 

the Board need not address the other elements of service connection.  As noted above, the Veteran's contentions have been considered by a medical professional, and found to be inconsistent with the observed pathology of the knees.  The preponderance of the evidence is therefore against the claims, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

The Board finds that further development is required prior to adjudicating the issues of service connection for a low back disability and service connection for an acquired psychiatric disability.

The Board will first address the Veteran's low-back disability claim.  The Veteran was afforded a VA examination in May 2012 in connection with her claim for service connection for a low back disability.  The Veteran reported to the VA examiner that she developed back pain during active service while lifting patients, and that she has been treated for the back pain with physical therapy and medications.  Based on a review of the record and examination of the Veteran, the VA examiner diagnosed the Veteran with spondylosis of the lumbar spine.  The VA examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury.  As rationale, the VA examiner noted a lack of documentation of back pain while in service and lack of a "nexus of care" from 2004 to 2011 after service.

The Board finds that this May 2012 VA opinion with regard to the Veteran's low back disability is inadequate because the opinion was primarily based on the lack of documentation of a low back disability during and after the Veteran's active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service-connection claim, the examination must be adequate).

The VA opinion does not reflect consideration of the Veteran's statements, both at the VA examination and in the record, concerning her low back symptoms during service and continuing after service.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the examiner incorrectly determined that the lack of documentation of continuity in the Veteran's symptoms after service is the only evidence which can provide the basis for a nexus opinion.

The Board will next address the Veteran's acquired psychiatric disability claim.  The Veteran was afforded a VA examination in May 2012 in connection with her claim for service connection for an acquired psychiatric disability.  The Veteran reported to the VA examiner that on September 11, 2001, while the Veteran was stationed in Korea, she was awakened by alarms and was ordered to ready herself for the potential of enemy attacks or involvement in combat.  She reported feeling frightened at the time, and having to stay awake for 24 hours.  Based on a review of the record and examination of the Veteran, the VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, but did meet the criteria for mood disorder, NOS.  The VA examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service incident.  As rationale, the VA examiner noted, among other things, that there "was no description of in-service emotional or functional difficulties in the three years between the 9/11 attacks and the Veteran's discharge."

A review of the record, however, reveals that the Veteran and another lay witness have in fact described in-service emotional and functional difficulties that resulted from the reported in-service incident.  For example, the Veteran has stated that, after September 11, 2001, and before her discharge from active service, she experienced sweat spells while working with trauma patients, and had difficulties treating patients due to lack of concentration.  See VA Form 21-4138, Statement in Support of Claim, received in February 2011.  She also reported having flashbacks and nightmares during that period.  See VA Form 21-4138, Statement in Support of Claim, received in September 2011.  In addition, in October 2011, R. L. Mathews, who reports having served with the Veteran from May 2001 to May 2002, submitted a "buddy" statement describing changes he witnessed in the Veteran's behavior following the reported in-service incident.  R. L. Mathews states that although September 11th was frightening for everyone, the Veteran was frightened the most.  He reports that the Veteran would "freeze up" whenever they were required to prepare for missions.  He reports she required assistance in preparing for duties, that she began drinking by herself in her room, and that she became socially withdrawn.

The Board finds that the May 2012 VA examiner's opinion with regard to the Veteran's acquired psychiatric disability is inadequate because the rationale on which it is based is factually inaccurate.  See Barr, 21 Vet. App. at 311 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  The VA examiner states that there was no description of in-service emotional or functional difficulties following the reported in-service incident, but, as described above, the record does in fact contain such descriptions.

Given the deficiencies in the VA medical opinions described above, the Board must remand this case for supplemental medical opinions.  See Barr, 21 Vet. App. at 311; Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file and a copy of this Remand to the examiner who conducted the May 2012 VA examination regarding the Veteran's low back disability or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's low back disability.  After a full review of the claims file and this Remand, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's low back disability is caused by or related to her active service.

A complete rationale should be provided for any opinion given.  In rendering the requested opinion and providing the supporting rationale, the examiner must note that the fact that there is no documentation of treatment in service or post service is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.  The requested opinion must reflect consideration of the Veteran's statements regarding her reported in-service injuries.

2.  Return the Veteran's claims file and a copy of this Remand to the examiner who conducted the May 2012 VA examination regarding the Veteran's acquired psychiatric disability or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of any diagnosed acquired psychiatric disability.  After a full review of the claim file and this Remand, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or more probability) that any acquired psychiatric disability is caused by or related to the Veteran's active service.

A complete rationale should be provided for any opinion given.  The opinion and its supporting rationale must reflect full consideration of the record, to include the lay statements from the Veteran and R. L. Mathews (in his letter received in October 2011) regarding the Veteran's emotional or functional difficulties following the reported in-service incident.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


